PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number: 15/399,541
Filing Date: 5 Jan 2017
Appellant(s): Horvath, Aaron



__________________
Robert D. Fish (33,880)
For Appellant



EXAMINER’S ANSWER


This is in response to the appeal brief filed on 12/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the 


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claims 2-5, 7, 10-12, and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement introducing new subject matter.

In view of appellant’s response, appellant acknowledges that it is true that the exact phrase being rejected as new matter is not expressly stated in the application. However, the ‘541 application (see ¶0020, ¶0024-¶0025, and ¶0032) clearly teaches that it is the intermediate (e.g., a user) who operates the software to perform the claimed steps of (1) selecting a group of social media contacts and content, (2) selecting an advertising piece from a set of advertisements, and (3) sending the advertising piece to the recipients along with the content and a solicitation for feedback.
In addition, appellant acknowledges that a person of ordinary skill in the art (PHOSITA) would appreciate that is commonplace for ordinary phone users to user their cell phones to perform activities at their own discretion (e.g., all without any control from anyone else). Since the application gives absolutely no indication that any other entity knows about the existence of the mobile communication device, let alone has any control over it, a PHOSITA would implicitly read the ‘541 application to understand that it would be the intermediate/user who would accomplish the claimed steps on his/her own.









The following grounds of rejection are applicable to the appealed claims.

Claims 2-5, 7, 10-12, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Claims 3-5, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Courtney, III et al. (20140222956).

Claims 2, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Courtney, III et al. (20140222956) in view of Lyren (20140195345).


(2) Response to Argument
This response is directed towards arguments of the appeal brief mailed on 12/14/2020. 



Regarding 101, appellant states that claim 12 is patent eligible because it recites additional elements that integrate the exception into a practical application and because the examiner failed to satisfy the Berkheimer burden of the unique combination of limitations (pages 6-9). 
	The recited steps, in combination, constitute additional elements that integrate the claim into a practical application under Step 2A. Thus, claim 12 includes several elements that collectively recite a practical application under Step 2A, namely providing an intermediate (i.e., user) with a software application, with which the intermediate selects an advertising piece from a set of advertisements, the intermediate produces a solicitation that includes advertising by combining the advertising piece with the solicitation, and the intermediate shares the combined (ad-branded) solicitation to contacts of the intermediate (pages 6-7).
	In response, examiner respectfully disagrees with applicant’s arguments with respect to Step 2A. 

	The elements of “the intermediate selects an advertising piece from a set of advertisements, the intermediate produces a solicitation that includes advertising by combining the advertising piece with the solicitation, and the intermediate shares the combined (ad-branded) solicitation to contacts of the intermediate” are directed towards certain methods of organizing human activity including commercial interactions such as advertising, marketing, or sales activities/behaviors and/or managing personal behavior, relationship, or interactions between people such as social activities because the intermediate (i.e. user) performs the actions of selecting of contacts (i.e. friends, family, etc.), selecting content such as item that user is seeking opinion for, selecting an advertising piece (i.e. another piece of content or data), transmitting the content and the advertising piece, and soliciting for feedback (i.e. asking for opinions), which is a process that manages personal interactions between people or performing social activities such as seeking an opinion from friends or family members regarding an item that the user is interested in.
	These steps can also be performed mentally by a human being with the aid of pen and paper. For example, a user maybe looking at a magazine with content and advertisements, and then the user asks or seeks advice or opinion from another user or family member nearby, regarding an item that the user is interested in purchasing (i.e. old prevalent method of seeking opinions). 
	The elements of “providing software for use on the intermediate’s mobile communication device and the software configured to work operate under the exclusive discretion of the intermediate” are additional limitations. These additional elements, individually and in ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements does not integrate into a practical application because these elements are mere instructions (i.e. in form of software or application) to implement an abstract idea on a computer (i.e. mobile device) by providing a software that performs the abstract idea, or merely use a computer as a tool to perform an abstract idea and/or because these elements are just adding insignificant extra-solution activities to the judicial exception, see MPEP 2106.05.
That is, other than reciting “the mobile communication device provided with software to execute the method”, nothing in the claim elements preclude the steps from practically being performed by a human being or a user as explained above. As stated above, appellant acknowledges that it is true that the exact phrase of “the software configured to operate under the exclusive discretion of the intermediate” is not expressly stated in the specification. However, a PHOSITA would implicitly read the specification to understand that it would be the intermediate/user who would accomplish the claimed steps on his/her own because the specification clearly states that the intermediate/user who operates the software performs the claimed steps and because there is no indication in the specification that indicates that another entity performs the claimed steps or has 
The mobile communication device is recited at a high-level of generality (e.g., the mobile device comprising an application (software) for execution of the method by a processor on the mobile device in which operates at the commands of a user of the mobile device such that it amounts no more than mere instructions to apply the exception using a generic computer component of the mobile device. 
Appellant admits that it is true that the exact phrase of “the software configured to operate under the exclusive discretion of the intermediate” is not expressly stated in the specification. However, a PHOSITA would implicitly read the specification to understand that it would be the intermediate/user who would accomplish the claimed steps on his/her own because the specification clearly states that the intermediate/user who operates the software performs the claimed steps and because there is no indication in the specification that indicates that another entity performs the claimed steps or has control over the mobile communication device.
Thus, appellant's stated practical application of intermediate in charge (i.e. exclusive discretion of the user) of all the steps naturally flows from the mobile communication device and the user of the mobile communication device who performs the method of seeking opinions, and it not an improvement to any technology. 
Examiner respectfully submits that neither the original specification nor the provisional application discloses the alleged improvements or benefits of Disney example as fully explained in the appeal brief at the last paragraph of page 6 and the first paragraph of page 7. As such, they amount to general allegations without any factual analysis or disclosure in the specification. 


In response, examiner respectfully disagrees with applicant’s arguments with respect to Step 2B.

The additional limitations are “providing software for use on the intermediate’s mobile communication device, the software configured to operate under the exclusive discretion of the intermediate, and wherein the advertising piece includes information about a retail store location”.
The mobile communication device is recited at a high-level of generality (e.g., the mobile device comprising an application (software) for execution of the method by a processor on the mobile device in which operates at the commands of the user of the mobile device) such that it amounts to no more than mere instructions to apply the exception using a generic computer component of the mobile device.
The limitation of “wherein the advertising piece includes information about a retail store location” is just mere data or information and does not provide a technical improvement to the technology, thus it is not significantly more than the judicial exception of an abstract idea.

Appellant states that claim 12 recites a useful process of providing user-generated advertising where the user is in complete control, and that combination is not well-understood, not routine, and not conventional. The examiner would like to point out that these elements are directed towards an abstract idea.
For example, the specific combination of elements including “selecting content for distribution to recipients; selecting an advertising piece from a set of advertisements based on at least the current location; producing, via the software, content that includes advertising by combining the content and advertising piece; and sharing the ad-branded content to the recipients” describes a process that is directed towards the judicial exception of an abstract idea. These elements, specifically, are directed towards directed towards certain methods of organizing human activity including commercial interactions such as advertising, marketing, or sales activities/behaviors and/or managing personal 

	In comparison, the intermediate (i.e. user) performs the actions of selecting of contacts (i.e. friends, family, etc.), selecting content such as item that user is seeking opinion for, selecting an advertising piece (i.e. another piece of content or data), transmitting the content and the advertising piece, and soliciting for feedback (i.e. asking for opinions), which is a process that manages personal interactions between people or performing social activities such as seeking an opinion from friends or family members regarding an item that the user is interested in.

	Examiner would like to point out an interpretation of how the claimed process works. For example, a user maybe shopping at a mall including several retail stores and decides to take a picture of two different brand shoes, such as Nike and Adidas, at two different store location, such as Foot Locker and Hibbets. The user then posts a decision question either via social applications or text-messaging regarding the two shoes along with a logo (ad) indicating which store has the shoe. The other users may vote based on the pictures of the shoes, location of the shoes (which store), price, availability, etc. The user is then able to make a decision based on advice and/or comments from the post. This process is explicitly directed towards the judicial exception of an abstract idea.

	The elements of “providing software for use on the intermediate’s mobile communication device and the software configured to work operate under the exclusive discretion of the intermediate” are additional limitations. These additional elements, individually and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements does not integrate into a practical application because these 


Examiner would like to point out that Berkheimer was not invoked because the examiner did not state that the additional elements of “providing software for use on the intermediate’s mobile communication device and the software configured to work operate under the exclusive discretion of the intermediate” were well-known, well-understood, and routine and conventional. Instead, the examiner stated that these limitations do not integrate into a practical application because these elements are mere instructions to implement an abstract idea on a computer.
The examiner provided additional references only to convey that the concepts of social network advertising and location-based advertising were previously known in the technology as evidenced by Altman, Ur, Barasch, Bradford, and Courtney. Moreover, the examiner did not state that the “selecting content for distribution to recipients; selecting an advertising piece from a set of advertisements based on at least the current location; producing, via the software, content that includes advertising by combining the content and advertising piece; and sharing the ad-branded content to the recipients” were additional limitations because these elements are in fact directed towards an abstract idea.
Creating a poll or question/vote on a decision making process and posting it to the internet such as social media applications is not a novel concept but instead is known as social network advertising and associating the user’s location with merchants for providing advertisements is not a novel concept but instead is known as location-based advertising.

	
	NOTE: Examiner would like to point out that appellant incorrectly recited the wrong reference number under section C: 103. The correct reference numbers are as follows: Claims 3-5, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Courtney, III et al. (20140222956). Claims 2, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20090063379) in view of Courtney, III et al. (20140222956) in view of Lyren (20140195345).

Regarding 103, appellant states that Kelly-Courtney fail to teach 1) selecting an advertising piece from a set of advertisements and 2) sending the advertising piece along with content and a solicitation to recipients, where those steps are under the exclusive discretion of the intermediate (page 9). 

	Claim 12, in part, recites the limitations of:
	“the software configured to operate under the exclusive discretion of the intermediate; select an advertising piece from the set of advertisements that is potentially relevant to the recipients because it is (a) based on a current location of the intermediate, and (b) pertains to the pending decision, and send the advertising piece to the recipients, along with the content and a solicitation for feedback with respect to the decision”.

	In response, examiner respectfully disagrees with applicant’s arguments.
As admitted by appellant, Kelly generally discloses a system for soliciting advice from users, but fails to teach selecting an advertising piece from a set of advertisements based on a current location of the intermediate; however, Courtney does teach sending advertisements based on user location (see Appeal Brief, 2nd paragraph under 103 on page 9).
Initially, it appears that appellant is addressing the prima facie case of obviousness (which is based on combination of Kelly-Courtney) by addressing and/or attacking references individually and/or separately.  MPEP 2145 (IV) clearly sets forth: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	The examiner would like to point out the claim interpretation of these limitations based on broadest reasonable interpretation consistent with the specification. The examiner interprets as follows: the intermediate (user) operates (controls) the software (application) to perform the steps of the user selecting an advertisement based on the current location of the user and a pending decision and sending the advertisements along with content a solicitation to recipients for feedback (advice) of the decision.
	Examiner submits that Kelly does in fact teach the limitation of “the software configured to operate under the exclusive discretion of the intermediate”. For example, Kelly ¶0026 and ¶0029 and fig. 1 item #103 (reproduced below) discloses that the advice seeker (the intermediate/user) interacts with the system via client machines running software such as a web browser for posting a question for feedback. This process is under the exclusive discretion of the user because the process of preparing and posting is exclusively performed by the user of the mobile device. Moreover, as stated above and based on appellant’s admission, if the user is performing the steps, then the process is under the exclusive cell phones, voice activated telephone interface, kiosks and the like, see [0028]. 

    PNG
    media_image2.png
    628
    497
    media_image2.png
    Greyscale

	Kelly further teaches that the user select an advertising piece from the set of advertisements that is potentially relevant to the recipients because it (b) pertains to the pending decision. For example, Kelly ¶0032 and ¶0100 discloses that an advice-seeker posts a decision question which is a request for assistance in making a decision wherein the profile of advice seekers can be used for recommending items for purchasing, marketing efforts, and selection of advertisements to present to the users, thus the advertisement is relevant to the recipients because the advertisement pertains the decision question.


    PNG
    media_image3.png
    710
    306
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    671
    880
    media_image4.png
    Greyscale

	Kelly figure 2 step 201 illustrates that an advice-seeker posts a decision question for others to vote on. Kelly figure 3A illustrates a list of possible decision questions and a poll for voting on a specific question.
	Kelly ¶0100 discloses that selection of advertisements to present to the advice-seeker 101 or other users 102. 

	Examiner further submits that Kelly does in fact teach the limitation of “send the advertising piece to the recipients, along with the content and a solicitation for feedback with respect to the decision”. For example, Kelly ¶0029 and ¶0100 discloses that the advertisement and content are sent to the recipients for soliciting feedback or advice from the recipients with respect to the decision question, thus an advertisement, content/image, and poll decision (solicitation for feedback) is sent to recipients. 

it is (a) based on a current location of the intermediate.
	In other words, Kelly does not explicitly teach that the set of advertisements available for selection is based on a current location of the user. 
The examiner submits that Courtney, which is from the same field of endeavor, teaches the limitation of “select an advertising piece from the set of advertisements that is potentially relevant to the recipients because it is (a) based on a current location of the intermediate”. For example, Courtney ¶0072 and ¶0075 discloses location-based advertising in which advertisements are provided to a user for selection based on the location of the user. Courtney ¶0166 and ¶0182 discloses an example in which a user is at a retail store location and is presented with advertisements for selection. 
Courtney figure 34, see below, illustrates that the system/apparatus may recognize that the user has entered within a predetermined proximity to a retail location. Once it is determined that the user that the user is located at the retail store, the apparatus/system may present to the user via the mobile device a message including an advertisement. This is a prime example of location-based advertising in which a user is presented advertisements based only on the user’s current location.

    PNG
    media_image5.png
    750
    577
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention was made to modify the teachings of Kelly with the teaching of Courtney in order to incorporate selecting an advertising piece from the set of advertisements that is potentially relevant to the recipients because it is (a) based on a current location of the intermediate. For example: If a user is at a retail store and would like to seek advice or opinion on a potential purchase item, then user can select the potential purchasing item and use the image of the item in a question to be posted to the other users for advice.
Appellant states at third paragraph under Section C: 103 that there is no teaching, suggestion, or motivation to do so. Examiner respectfully disagrees with appellant’s assertion because the incorporation of Courtney would provide advertisements to nearby devices in which may lead to increasing sales.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The motivation for combining Courtney with Kelly ensures that a nearby device receives advertisements which may be helpful in increasing sales as explained in ¶0175 of Courtney. Thus, Courtney teaches selecting an advertising piece from a set of advertisements based on a current location of the intermediate.
Furthermore, one of ordinary skilled in the art would have been motivated because it would have enabled the user posting the question to solicit decision making input or advice from other users by presenting advertisements to other users, See Kelly [0006-0007, 100]. 
	Additionally, it would have been obvious to a person of ordinary skill in the art to combine Kelly in view of Courtney according to known methods in order to yields a predictable result of obtaining and selecting advertisements based on the current location of the user in order to post a question regarding an item advise seeker is interested in purchasing while at the retail store. 
The rationale supporting this combination can be found in KSR International Co. v. Teleflex Inc. KSR, 550 U.S. 398, 420/421,82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.

Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
See MPEP 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness.

In this present case, exemplary rationales C-D and G supports examiner's reasoning behind the modification or combination of Courtney with Kelly.
For example, in view of KSR rationale (C), it would have been obvious to a person of ordinary skilled in the art to use known techniques or concepts to improve devices, such that known devices are capable of selecting advertisements based on its location.



For example, in view of KSR rationale (G), teaching and motivation in the prior art would lead one of ordinary skill in the art to combine Courtney and Kelly because as disclosed in Courtney, presenting advertisements to user based on their location leads to increasing sales because the advertisements are presented to the user at the time the user is currently at the store. 

Appellant further states that “To the contrary, a PHOSITA would want brand owners to have control over what images their advertising materials are associated with and to control the target audience, see Appeal Brief page 9 3rd paragraph under Section C: 103.

Examiner respectfully disagrees. Examiner takes the position that appellant has not presented any factual evidence supporting this statement because the original specification does not support this statement nor it provides any evidence of such control of brand owners. These are mere allegations without any factual basis. 
Furthermore, a user shopping at a retail store is not restricted from obtaining advertisements from store's website and use the advertisement to seek a quick opinion from a friend or family member about the item in the advertisement.



In summary, Kelly discloses the concept of social network advertising in which a user posts a decision question to friends for advice/feedback. The incorporation of Courtney provides the technique of selecting advertisements based on the user’s current location. As such, the combination of Kelly-Courtney is believed to yield the method of facilitating distribution of advertising information of a business as presented in independent claim 12.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/CLIFTON HOUSTON/Examiner, Art Unit 2453                                                                                                                                                                                                        

Conferees:

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453                                                                                                                                                                                                           
                                                                                                                                                                                                     /KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal